01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,               )
                                           )           CASE NO. CR18-238-JCC
09          Plaintiff,                     )
                                           )
10          v.                             )
                                           )           DETENTION ORDER
11    TY LEE TREDDENBARGER,                )
                                           )
12          Defendant.                     )
      ____________________________________ )
13

14 Offense charged:        Production of Child Pornography (three counts); Possession of Child

15 Pornography

16 Date of Detention Hearing:     October 3, 2018.

17          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

18 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

19 that no condition or combination of conditions which defendant can meet will reasonably assure

20 the appearance of defendant as required and the safety of other persons and the community.

21         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

22	         1.     Defendant comes before this Court pursuant to a Writ of Habeas Corpus ad



      DETENTION ORDER
      PAGE -1
01 Prosequendum from the King County Superior Court. He would be transferred to state custody

02 if not detained by this Court, so the issue of detention is essentially moot. Defendant does not

03 contest entry of an order of detention.

04         2.      Defendant poses a risk of nonappearance based on lack of background

05 information.    Defendant poses a risk of danger based on the nature and circumstances of the

06 offense.

07         3.      There does not appear to be any condition or combination of conditions that will

08 reasonably assure the defendant’s appearance at future Court hearings while addressing the

09 danger to other persons or the community.

10 It is therefore ORDERED:

11 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

12      General for confinement in a correction facility separate, to the extent practicable, from

13      persons awaiting or serving sentences or being held in custody pending appeal;

14 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

15 3. On order of the United States or on request of an attorney for the Government, the person

16      in charge of the corrections facility in which defendant is confined shall deliver the

17      defendant to a United States Marshal for the purpose of an appearance in connection with a

18      court proceeding; and

19

20

21

22	



      DETENTION ORDER
      PAGE -2
01 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

02      the defendant, to the United States Marshal, and to the United State Probation Services

03      Officer.

04         DATED this 3rd day of October, 2018.

05

06

07
                                                        A
                                                        Mary Alice Theiler
                                                        United States Magistrate Judge
08

09

10

11

12

13

14

15

16

17

18

19

20

21

22	



      DETENTION ORDER
      PAGE -3
